      Case 2:18-cr-00422-SMB Document 1285 Filed 09/09/21 Page 1 of 5



 1   GLENN B. McCORMICK
     Acting United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1400
 9   Los Angeles, CA 90012
     Telephone (213) 894-2426
10
     KENNETH POLITE
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                                FOR THE DISTRICT OF ARIZONA

19   United States of America,                          No. CR-18-422-PHX-SMB
20                            Plaintiff,
21                                                   UNITED STATES’ MEMORANDUM
               v.                                     RE RELEVANCE OF CERTAIN
22                                                        ASPECTS OF NACOLE
                                                       SVENDGARD’S TESTIMONY
23   Michael Lacey, et al.,

24                            Defendants.

25
26
27
28
     Case 2:18-cr-00422-SMB Document 1285 Filed 09/09/21 Page 2 of 5




 1         The United States files this brief memorandum to inform the Court about certain
 2   topics that witness Nacole Svendgard is expected to testify about at trial. The government
 3   does so in order to ensure the Court is fully informed about the testimony’s relevance.
 4   Ms. Svendgard’s Categories of Testimony
 5         Ms. Svendgard is expected to testify to the following relevant events:
 6         1.     Recovering her daughter (“JS”) after running away from home between
 7                June-September 2010 and her involvement (as JS’s guardian) in the
 8                prosecution of JS’s pimp, Baruti Hopson, and a “John” (Julian Tarver),
 9                which involved JS being posted on Backpage.com.
10         2.     Meetings she had with various Washington State elected officials, including
11                the Seattle Mayor and Washington State Attorney General, in support of two
12                legislative bills that dealt with trafficking children on Backpage.
13         3.     Filing a civil lawsuit on behalf of JS against, among others, Backpage.com
14                and JS’s pimp Baruti Hopson.           In connection with this lawsuit, Ms.
15                Svendgard will testify about (a) asking the National Center for Missing and
16                 Exploited Children (NCMEC) to file an amicus brief on behalf of her case,
17                 and (b) having her deposition taken by Backpage’s attorneys in July 2017,
18                 after the Washington State Supreme Court issued a favorable ruling that
19                 permitted the case to move to the discovery phase. 1
20         4.     Participation in two widely distributed documentaries (“The Long Night”
21                and “I am Jane Doe”) about trafficking minors on Backpage. The United
22                States believes the evidence will show that Defendants were aware and had
23                notice of these two documentaries.
24         5.     Her testimony before the United States Senate on the same day that
25                 Defendants Larkin, Lacey, and Padilla appeared, along with the comment she
26                 believes Mr. Lacey directed at her.
27
           1
28          J.S. v. Village Voice Media Holdings LLC, d/b/a Backpage.com and Baruti Hopson
     and New Times Media, 184 Wash.2d 95 (2015).

                                                -1-
     Case 2:18-cr-00422-SMB Document 1285 Filed 09/09/21 Page 3 of 5




 1         The United States will focus on Ms. Svendgard’s meetings with the Seattle Mayor
 2   and the Washington State Attorney General, where the relevance may not be facially
 3   apparent. This is done to provide the Court with additional information about how trial
 4   testimony and exhibits from future witnesses will intersect with Ms. Svendgard’s
 5   testimony.
 6   A.    Meeting with Seattle Mayor in 2011
 7         In January 2011, following the trial and conviction of her daughter’s pimp, Baruti
 8   Hopson, Ms. Svendgard was contacted by the Seattle Mayor Mike McGinn (“McGinn”),
 9   for an in-person meeting in which she urged McGinn to force Backpage to implement age
10   verification on the website. In response to this threat, Defendants arranged for a meeting
11   with McGinn and sent him a letter detailing safety precautions that Backpage had
12   purportedly implemented. The following exhibits are relevant to this series of meetings
13   with Backpage representatives and McGinn and will be admitted through Carl Ferrer:
14         -   Ex. 807, 7/11/11 email exchange between Ferrer and Kenny Stocker (publisher
15             of the Seattle Weekly) re meeting with Backpage representatives and Mayor
16             McGinn and Seattle Chief of Police.
17         -   Ex. 673, 8/4/11 letter from Ferrer to Mayor McGinn’s Chief of Staff re request
18             by Seattle Mayor.
19         -   Ex. 676, 8/9/11-10/11 emails from Kenny Stocker to Larkin, Lacey, Ferrer and
20             others re Mayor McGinn’s response.
21         Ferrer’s testimony will intersect with Ms. Svendgard’s on this issue, so these
22   meetings are relevant in that they help demonstrate notice to Defendants that prostitution
23   was occurring on their website.
24   B.    Meeting with Washington State Attorney General in October 2011
25         In October 2011, Ms. Svendgard met with Washington State Attorney General
26   Robert McKenna to discuss how two proposed laws would help to protect minors who
27   were trafficked on Backpage. A few months earlier, in June 2011, AG McKenna’s
28


                                               -2-
     Case 2:18-cr-00422-SMB Document 1285 Filed 09/09/21 Page 4 of 5




 1   representatives met with Carl Ferrer and Don Bennett Moon to discuss Backpage. 2 Ms.
 2   Svendgard’s testimony about this meeting is relevant, in part, due to the following email
 3   exchanges between, among others, Lacey, Larkin, Backpage’s attorney, and a public
 4   relations firm, criticizing McKenna and Washington State’s efforts to pass this legislation
 5   they viewed as detrimental to Backpage.
 6          -   Ex. 694, 11/17/11 email exchange between Spear and Ferrer re implementing
 7              age verification in Washington State in response to pressure from McGinn.
 8          -   Ex. 1016, 2/4/12 email from Lacey to Larkin, Ferrer, Backpage attorney and
 9              public relations firm Sitrick re McKenna’s statement in upcoming Forbes article.
10          -   Ex. 1086 2/1/14 email exchange between Lacey and Larkin re the Washington
11              State legislature proposed bill targeting Backpage (SB 6251).
12          Following Ms. Svendgard’s meeting with AG McKenna she testified at the
13   Washington State Senate in support of SB 6251. This law was passed making it a felony
14   to knowingly publish, disseminate, display, or to directly or indirectly cause content to be
15   published, disseminated, or displayed if it contains a “depiction of a minor” and any
16   “explicit or implicit offer” of sex for “something of value.” This law was struck down in
17   Backpage LLC v. McKenna, 881 F. Supp. 2d 1262 (W.D. Wash. 2012), a decision
18   referenced by Defendants in their opening statements.
19          When Ms. Svendgard’s two meetings with Washington elected officials are viewed
20   in isolation their relevance may appear minimal. But when viewed in the larger context of
21   this case, especially in conjunction with future exhibits the United States will offer for
22   admission, it helps provide a coherent and comprehensible story about notice to these
23   Defendants, including how they were continually made aware that their website was used
24   for prostitution, including sex trafficking and child sex trafficking. (Doc. 1156 at 3)
25   (“Evidence that tends to prove that Defendants were aware that Backpage.com was being
26
27
28
            2
             That’s the meeting where Moon looked at Ferrer and stated “Don’t deny the
     undeniable.” (Doc. 1267 at Ex. A.)

                                                -3-
     Case 2:18-cr-00422-SMB Document 1285 Filed 09/09/21 Page 5 of 5




 1   used to facilitate sex trafficking and child sex trafficking are extremely probative to show
 2   notice to Defendants that the website was being used for illegal purposes.”)
 3          Respectfully submitted this 9th day of September, 2021.
 4                                             GLENN B. McCORMICK
                                               Acting United States Attorney
 5                                             District of Arizona
 6                                             s/ Kevin M. Rapp
                                               KEVIN M. RAPP
 7                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
 8                                             ANDREW C. STONE
                                               Assistant U.S. Attorneys
 9
                                               DAN G. BOYLE
10                                             Special Assistant U.S. Attorney
11                                             KENNETH POLITE
                                               Assistant Attorney General
12                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
13
                                               REGINALD E. JONES
14                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
15                                             Child Exploitation and Obscenity Section
16
17
18
19
20
                                  CERTIFICATE OF SERVICE
21
            I hereby certify that on September 9, 2021, I electronically transmitted the attached
22
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
23
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
24
     as counsel of record.
25
26   s/ Marjorie Dieckman
     U.S. Attorney’s Office
27
28


                                                -4-
